DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7, 9-11, 13, 15 & 24 are rejected under 35 U.S.C. 103 as being unpatentable over Castelino et al. (US 2014/0221842) (hereinafter “Castelino”) in view of Shigeta (US 2017/0258333) and in view of Wang et al. (US 2016/0249812) (hereinafter “Wang‘812”).
Claim 1:  Castelino discloses a medical sensing system comprising: 
laser emitters (laser 302, fig. 3; “laser source 302 may include, for example, multiple laser systems or diodes” [0028]) configured to emit laser pulses to tissue of a patient in a region of interest (described in [0028]-[0030] “wavelength for the laser source 302 is based on the absorption characteristics of the imaging target. Because the average optical penetration depth for intravascular tissue is on the order of several to tens of millimeters, the 400-2100 nm wavelength spectral range is suitable for IVPA applications”);

receive sound waves generated by the tissue as a result of interaction of the laser pulses with the tissue (photoacoustic transducer 24 functions described in [0022]-[0023] including “photoacoustic transducer 24 for receiving photoacoustic signals generated by an illumination field, such as an illumination field generated by pulsed or continuous wave laser light”); 
transmit ultrasound signals (ultrasound transducer 26 functions described in [0023] including “ultrasound transducer 26 for generating and receiving pulse-echo ultrasound signals”); and 
receive ultrasound echo signals based on the transmitted ultrasound signals ultrasound transducer 26 functions described in [0023] including “ultrasound transducer 26 for generating and receiving pulse-echo ultrasound signals”); 
a processing engine (processor 310, fig. 3) in communication with the measurement apparatus (described in [0031]-[0032]), wherein the processing engine is configured to produce an image of the region of interest based on the received sound waves and the received ultrasound echo signals (image generation described in [0032]).
Castelino does not specifically disclose that a first and second light emitters emitting the light pulse to the tissue are disposed outside the body of the patient at a 
However, Shigeta, also in the field of internal photoacoustic imaging devices, does teach a first laser emitter configured to emit a first laser pulse to tissue of a patient in a region of interest (external light sources 504A and 504B are described in [0120], and the photoacoustic endoscope corresponds to element 20, as seen in figs. 12-13); a different, second laser emitter configured to emit a different, second laser pulse to the tissue in the region of interest (external light sources 504A and 504B are described in [0120], and the photoacoustic endoscope corresponds to element 20, as seen in figs. 12-13); wherein the first laser emitter is configured to be disposed outside a body of the patient at a first orientation and the second laser emitter is configured to be disposed outside the body at a different, second orientation (The definition of orientation is “position in relation to true north, to points on the compass, or to a specific place or object” according to Random House Kernerman Webster's College Dictionary, © 2010 K Dictionaries Ltd. With this, the light emitters 504A and 504B are at two or more different orientations relative to the target Q in the test object P, as seen in fig. 12 where the portion 503A containing the light emitter 504A and light emitter 504B is to the left of the target Q, with 504A being further from the target Q than 504B, and the portion 503B containing the light emitter 504A and light emitter 504B is to the right of the target Q, with 504B being further from the target Q than 504A); and a display (image display portion 40 including liquid crystal display (LCD) 401, fig. 12) in communication with the processing engine (as seen in fig. 12, the display is in communication with the image 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate one or more light emitters disposed outside of the body at two or more different orientations in order to order to produce “a photoacoustic image… [that] can be given a higher degree of clearness and higher resolution” [0121], and to incorporate a display in order to view the gathered photoacoustic/ultrasonic images and obtain information about the vascular tissue.
Castelino does not specifically disclose wherein the first orientation comprises a first angle relative longitudinal axis of the measurement apparatus and the second orientation comprises a different, second angle relative to the longitudinal axis.  
However, Shigeta does teach wherein the first orientation comprises a first angle relative to a longitudinal axis of the measurement apparatus and the second orientation comprises a different, second angle relative to the longitudinal axis such that the first laser pulse and the second laser pulse (external light sources 504A and 504B are described in [0120]) are separately directed to the region of interest  (as seen in fig. 12, where each of the light sources 504A and 504B emit light in multiple directions, some of these directions being oblique angles with respect to the longitudinal axis of the measurement apparatus (photoacoustic endoscope 20, fig. 12)).
It would have been obvious to one or ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate emission of light pulses at an angle with respect to a longitudinal axis of the measurement apparatus in order to image a 
Castelino and Shigeta does not specifically disclose wherein the first orientation comprises a first oblique angle relative longitudinal axis of the measurement apparatus and the second orientation comprises a different, second oblique angle relative to the longitudinal axis.  
However, Wang‘812 does teach wherein the first orientation comprises a first oblique angle relative longitudinal axis of the measurement apparatus and the second orientation comprises a different, second oblique angle relative to the longitudinal axis (fig. 5, element 511 & 513 and ([0111])).
It would have been obvious to one or ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the laser pulse convergence in order to control the depth of the laser pulse ([0111]).
Claim 2:  Castelino discloses that the measurement apparatus (IVPA imaging device 10, figs. 2 and 3) further comprises at least one ultrasound transducer (transducer assembly 14 includes ultrasound transducer 26, fig. 2), configured to transmit ultrasound signals and receive ultrasound echo signals based on the transmitted ultrasound signals ([0023], specifically “ultrasound transducer 26 for generating and receiving pulse-echo ultrasound signals”).
Claim 3:  Castelino discloses the at least one ultrasound transducer is further configured to receive sound waves generated by the tissue as a result of interaction of the first laser pulse and the second laser pulse with the tissue ([0022], specifically in this embodiment there is a single transducer 24 which receives photoacoustic signals 
Claim 4:  Castelino discloses the measurement apparatus (IVPA imaging device 10, figs. 2 and 3) further comprises at least one photoacoustic transducer (transducer assembly 14 includes photoacoustic transducer 24, fig. 2), configured to receive sound waves generated by the tissue as a result of interaction of the first laser pulse and the second laser pulse with the tissue ([0022]-[0023]).
Claim 5:  Castelino discloses the measurement apparatus (IVPA imaging device 10, figs. 2 and 3) further comprises at least one photoacoustic transducer (transducer assembly 14 includes photoacoustic transducer 24, fig. 2) configured to receive sound waves generated by the tissue as a result of interaction of the first laser pulse and the second laser pulse with the tissue ([0022]-[0023]).
Claim 7:  Castelino discloses the region of interest comprises the vascular pathway and a region of tissue surrounding the vascular pathway (IVPA is an intravascular photoacoustic imaging device [0020]; applications further described in [0011], [0016], and [0019]).
Claim 9:  Castelino discloses the processing engine is further configured to control the operation of the at least one transducer (as seen in fig. 3, the processor 310 has inputs to the laser 302, which inputs to the delay 306, which inputs to the ultrasound pulser 304, wherein the ultrasound pulser 304 then controls operation of the transducer assembly 14 [0030]).
Claim 10:  Castelino discloses the processing engine is further configured to activate the at least one transducer to transmit ultrasound signals (as seen in fig. 3, the processor 310 has inputs to the laser 302, which inputs to the delay 306, which inputs to the ultrasound pulser 304, wherein the ultrasound pulser 304 then controls operation of the transducer assembly 14, which includes transmission of ultrasound [0030]).
Claim 11:  Castelino discloses the processing engine is further configured to activate the at least one transducer to receive at least one of the sound waves and the ultrasound echo signals (as seen in fig. 3, the processor 310 has inputs to the laser 302, which inputs to the delay 306, which inputs to the ultrasound pulser 304, wherein the ultrasound pulser 304 then controls operation of the transducer assembly 14, which includes detection of photoacoustic signals and ultrasound signals [0030]).
Claim 13:  Castelino discloses the at least one transducer is coupled to a drive member (motor 312, fig. 3) that rotates the at least one transducer around a longitudinal axis of the measurement apparatus (as described in [0031], the motor 312 rotates the IVPA imaging device 10 which includes the transducer assembly 14 around a longitudinal axis in order “to generate photoacoustic and/or ultrasound pulse-echo signals from an entire cross-section of the imaging target” [0031]).
Claim 15:  Castelino discloses two or more laser emitters (laser 302, fig. 3) configured to emit laser pulses (“laser source 302 may include, for example, multiple laser systems or diodes” [0028], wherein emission of pulses is described in [0028]-[0030]).
Castelino does not does not specifically disclose that the two or more light emitters are configured to emit light pulses simultaneously. 

It would have been obvious to one or ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate two or more laser emitters are configured to emit laser pulses simultaneously in order to more accurately image a subject with consistent light transmission.
Claim 24:  Castelino further discloses the measurement apparatus is further configured to alternately receive sound waves and the ultrasound echo signals (in [0022] it is described that receiving photoacoustic imaging signal and ultrasound imaging signals occurs in an alternating manner, and then it is described that the signals could be now received simultaneously, or not simultaneously [0023], which could be alternating such as what is disclosed in [0022]).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castelino in view of Shigeta and Wang‘812 as applied to claim 4, in further view of Someda et al. (US 2011/0088477) (hereinafter “Someda”).
Claim 8:  Castelino discloses at least one photoacoustic transducer (transducer assembly 14 includes photoacoustic transducer 24, fig. 2) and the at least ultrasound transducer (transducer assembly 14 includes ultrasound transducer 26, fig. 2) 
Modified Castelino does not disclose that during a time that the at least one photoacoustic transducer is measuring sound waves or the at least one ultrasound transducer is measuring ultrasound echo signals, the other of the at least one photoacoustic transducer or the at least one ultrasound transducer does not measure sound waves or ultrasound echo signals. 
However, Someda, also in the field of photoacoustic imaging, does teach during a time that the at least one photoacoustic transducer is measuring sound waves or the at least one ultrasound transducer is measuring ultrasound echo signals, the other of the at least one photoacoustic transducer or the at least one ultrasound transducer does not measure sound waves or ultrasound echo signals (“photoacoustic signal is acquired during the stage suspension period and the ultrasonic signal is acquired during the stage moving period” [0049], wherein the photoacoustic transducer 4b acquires photoacoustic signal and the ultrasonic transducer 4a acquires ultrasonic signal [0049]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate during the time that the at least one photoacoustic transducer and the at least one ultrasound transducer is measuring .

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castelino in view of Shigeta and Wang‘812, as applied to claim 1, in further view of Ryan (US 2015/0257732).
Claim 12:  Modified Castelino does not disclose the at least one transducer is disposed circumferentially around a distal portion of the measurement apparatus.  
However, Ryan, also in the field of measuring acoustic waves, does teach the at least one transducer (transducers 18, fig. 4A and 4B [0034]) is disposed circumferentially around a distal portion of the measurement apparatus (the configuration of the transducers 18 is described as being “annular” or “circumferential” on the medical device 10 in [0034] and seen in figs. 4A and 4B, and as seen in fig. 1, the transducers 18 are located as a distal portion of medical device 10). 
It would have been obvious to one or ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a transducer disposed circumferentially around a distal portion of the measurement apparatus in order to obtain information regarding all surfaces of the body being measured with the measurement apparatus without the need for a means to rotate the transducer(s).

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castelino in view of Shigeta and Wang‘812, as applied to claim 1, in further view of Wang et al. (US 2008/0173093) (hereafter “Wang”).
Claim 17:  Castelino discloses two or more laser emitters (laser 302, fig. 3, “laser source 302 may include, for example, multiple laser systems or diodes” [0028], wherein emission of pulses is described in [0028]-[0030]).
Castelino does not disclose the two or more light emitters are disposed on an array outside the body of the patient.
However, Shigeta does teach the first laser emitter and the second laser emitter (external light sources 504A and 504B are described in [0120]) is disposed on an array outside the body of the patient (the external light sources 504A and 504B include arrays of LEDS described in [0120], and the photoacoustic endoscope corresponds to element 20, as seen in figs. 12-13).
It would have been obvious to one or ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate one or more light emitters disposed in an array outside the patient’s body in order to produce “a photoacoustic image… [that] can be given a higher degree of clearness and higher resolution” [0121].
Modified Castelino does not disclose that the array of light emitters has an arcuate shape.
However, Wang, also in the field of photoacoustic imaging, does teach that the array of light emitters has an arcuate shape (as seen in figs. 2a and 2b, the optical fibers 30’ emitting light to the sample 18’are arranged in an arcuate shape: “probe 46′ may include at least one annular array of optical fibers 30′ for light delivering that is 
It would have been obvious to one or ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate that the array of light emitters has an arcuate shape in order to allow light to enter the subject in a “comparatively homogeneous manner” [0047].

Response to Arguments
Applicant’s arguments, see Page 6, filed 12/16/2021, with respect to the Claim Objections have been fully considered and are persuasive.  The Claim Objections of the Claims has been withdrawn. 
Applicant's arguments filed 12/16/2021 have been fully considered but they are not persuasive.  The Applicant submitted arguments that Wang‘812 fails to teach “wherein the two or more orientations comprises different oblique angles such that the laser pulses are convergent on the region of interest”.  The Applicant contends that Wang only shows a single laser pulse.  The Applicant argues that no disclosure or suggestion has been identified of different laser pulses, from different laser emitters oriented at different oblique angles, that are separately directed to and convergent on the region of interest.  The Examiner respectfully disagrees.  While it is true that Wang does not teach different laser pulses from different laser emitters, such a limitation was In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The Applicant does not address the combination of the different laser pulses from different laser emitters with different orientations of Shigeta in view of the different oblique angles as taught by Wang.  The Applicant did not address why the combination would not be obvious.  
The arguments are unconvincing.  The rejection is deemed proper and is hereby maintained.
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
                                                                                                                                                                                                 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE C BOR whose telephone number is (571)272-2947. The examiner can normally be reached Mon - Fri 10:30 - 6:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Helene Bor/Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793